MEMORANDUM **
Anthony Akidianychie, a native and citizen of Nigeria, petitions pro se for review *718of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion the Immigration Judge’s denial of his application for suspension of deportation.
This case is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. See Antonio-Cruz v. INS, 147 F.3d 1129, 1130 (9th Cir.1998). We have jurisdiction to review due process challenges, but we lack jurisdiction to review certain discretionary decisions by the IJ. See id. We deny the petition in part, and dismiss in part.
Akidianyiche’s contention that the BIA’s affirmance without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003). Akidianyiche also attempts to argue the merits of his application for suspension of deportation. Because the IJ denied the application as a matter of discretion, we lack jurisdiction to review this decision. See Kalaw v. INS, 133 F.3d 1147, 1152-53 (9th Cir.1997).
DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.